Citation Nr: 1207272	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  03-34 818	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD), to include schizophrenia. 

2.  Entitlement to service connection for PTSD. 

3.  Entitlement to service connection for a chronic skin rash, to include as a result of herbicide exposure in service. 

4.  Entitlement to service connection for residuals of radiation exposure. 

5.  Entitlement to service connection for residuals of pesticide exposure. 

6.  Entitlement to an effective date earlier than August 1, 2002, for nonservice-connected pension purposes. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell


INTRODUCTION

The Veteran served on active duty from April 1969 to September 1970, during the Vietnam Conflict. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from April 2003 and August 2005 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

The Veteran requested a personal hearing before the Board, as indicated by the November 2003 VA Form 9.  

By a June 2008 rating decision, the Veteran was awarded a special monthly pension based on the need for aid and attendance, effective from June 30, 2004, and subject to income limitation.  By an October 2008 rating decision, the Veteran was found not competent for VA purposes.  These issues are no longer a part of the current appeal. 

In a June 2009 Board decision the claims for (1) service connection for an acquired psychiatric disorder, to include PTSD and schizophrenia.; (2) a skin rash, to include as due to herbicide exposure in Vietnam.; (3) radiation exposure; and (4) pesticide exposure were denied and the claim for an earlier effective date for VA pension benefits were remanded, pursuant to the holding in Manlincon v. West, 12 Vet. App. 238 (1999), for the issuance of a Statement of the Case (SOC).  In that decision, it was noted that the Veteran had failed to report for a Board hearing scheduled in January 2009; and, so, the hearing request was deemed withdrawn.

Subsequently, it was determined that VA had been notified of the Veteran's change of address and that the hearing notification had not been sent to his most recent address of record.  Thus, pursuant to a motion for reconsideration, which was granted, the June 2009 Board decision was vacated and the case was sent to the RO to afford the Veteran an opportunity to testify in support of his claims.  

By letter of October 12, 2011, the Veteran and his service representative were notified of a travel Board hearing scheduled for December 1, 2011, in Montgomery, Alabama.  This letter was sent to the Veteran's most recent address of record.  However, the Veteran failed to attend that scheduled hearing.  A December 1, 2011, VA Form 21-0820, Report of General Information, notes that the Veteran's fiduciary was contacted but he had been unable to contact the Veteran to ensure the Veteran's appearance for the hearing.  

The issues of entitlement to an effective date earlier than August 1, 2002, for nonservice-connected pension purposes, and entitlement to service connection for an acquired psychiatric disorder (other than PTSD) to include schizophrenia, are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence of record shows that the Veteran did not serve in the Republic of Vietnam; that he did not engage in combat with the enemy during service; and that his alleged stressful experiences from combat are not supported by credible evidence.

2.  The evidence of record shows that the Veteran does not have PTSD caused by any event that occurred during his active duty service.

3.  The Veteran may not be presumed to have been exposed to herbicides during his period of active duty service; and actual exposure to herbicides in service is not demonstrated by the evidence of record.

4  A chronic skin rash, to include a fungal infection, was shown decades after service and is not shown to be related to the Veteran's period of active duty service.  

5.  Exposure to ionizing radiation in service, as well as a current disability manifested by exposure ionizing radiation, is not demonstrated by the evidence of record.

6.  Exposure to pesticides in service, as well as a current disability manifested by exposure to pesticides, is not demonstrated by the evidence of record.


CONCLUSIONS OF LAW

1.  PTSD was neither incurred in nor aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(d) and (f) (2010). 

2.  A chronic skin rash, to include a fungal infection, was neither incurred in nor aggravated by service, and it may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010). 

3.  Residuals of exposure to ionizing radiation was neither incurred in nor aggravated by service, and they may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2010). 

4.  Residuals of exposure to pesticides was neither incurred in nor aggravated by service, and they may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159. 

Duty to Notify

When a complete or substantially complete application for benefits is received, VA will notify the claimant of: (1) any information and medical or lay evidence needed to substantiate the claim, and (2) what portion thereof VA will obtain, and (3) what portion the claimant is to provide (Type One, Type Two, and Type Three, respectively).  38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b); see Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice was intended to be provided before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran was provided VCAA notice as to the claim for service connection for schizophrenia by RO letter in September 2002, prior to the April 2003 rating decision which is appealed.  He was provided VCAA notice as to the claims for service connection for a skin rash, radiation exposure, and pesticide exposure by RO letters in July 2003 and February 2006, after the adjudication of those claims.  However, this was prior to readjudication of those claims in the Supplemental Statements of the Case (SSOCs) in May 2007 and June 2008.  He was provided VCAA notice as to the claim for service connection for PTSD by RO letter in November 2004, prior to the adjudication of that claim in August 2005.  

The Veteran was provided information compliant with the holding in Dingess in March 2006, prior to the readjudication of all the service connection claims, except PTSD, with subsequent readjudication of service connection for PTSD in the August 2007 SSOC and readjudication of all the service connection claims in the June 2008 SSOC.

An error in failing to afford a preadjudication notice (timing-of-notice error) can be cured by notification followed by readjudication.  Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 (2006); affm'd Mayfield v. Nicholson, 499 F.3d 1317 (Fed.Cir. 2007) (an SSOC is a readjudication).  

In these VCAA compliant notices the Veteran was notified of the evidence needed to substantiate claims of service connection, i.e., evidence of a current disability, disability during or event during service and a relationship between the two.  He was notified of the types of evidence the Veteran was expected to provide and that which VA would obtain on his behalf, e.g., private, VA or other Federal records.  

Moreover, as the claims are denied, no disability rating and effective date will be assigned as a matter of law.  Therefore, there can be no possibility of any prejudice to the Veteran with respect to any defect in the VCAA notice required under Dingess, at 19 Vet. App. 473.  See VAOPGCPREC 8-2003 (Dec. 22, 2003); Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) and Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable efforts to identify and obtain relevant records in support of the claims.  The RO has obtained the Veteran's service treatment records (STRs).  Also on file are his service personnel records reflecting all of his duty stations during his military service.  

In February 2003 the Veteran reported having been treated from 1970 to 1980 at a VA Medical Center in Miami, Florida.  In April and June 2003 the VA medical facility in Miami reported that such records were archived and could not be located but if they could be located in the future, they would be forwarded.  

After submitting the appropriate release for records of psychiatric treatment from 1971 to 1985, a private medical facility in Miami reported in December 2003 that there were no such records of anyone by the Veteran's name.  

Veteran alleged treatment at Walter Reed Hospital.  In September 2004 the National Personnel Records Center stated that a search inpatient search of Walter Reed Hospital from 1969 to 1970 was negative.  

The Veteran declined the opportunity to testify in support of his claims.  His VA outpatient treatment (VAOPT) records are on file.  His records from the Social Security Administration (SSA) are on file.  

As to development of his claim for service connection for PTSD, in June 2007 the RO sent a second letter requesting detailed information, as to dates and locations of the Veteran's alleged combat stressors.  He responded later that month that he had been injured by "strap" metal in Vietnam, saw the death of his best friend and others in Vietnam.  He had been hospitalized in the Philippines for emotional and mental problems and later at Walter Reed for injuries sustained in Vietnam.  He further stated that he had already provided this information.  As to this, the Veteran never responded by providing the dates and locations of his alleged stressors, much less even the name of his friend who was allegedly killed in Vietnam.  The duty to assist is not a one-way street.  When requested, the Veteran is obligated to provide information needed by VA to substantiate his claim.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In this case, the Veteran has failed to cooperate inasmuch as he has never provided the information requested by the RO to verify both his service in Vietnam and putative combat stressors.  

In May 2008 the RO made a Formal Finding of the Unavailable of Medical Treatment Records from the VA Outpatient Clinic (VAOPC) in Manila, Philippines, setting forth the steps taken to locate those records.  In June 2008 the RO may a Formal Finding of the lack of information needed to corroborate alleged PTSD stressors, noting that the Veteran had not provided sufficient information to send the case to the U.S. Army and Joint Services Records Research Center or for a meaningful search of Marine Corps or National Archived and Records Administration records.  It was further noted that on past occasions he had denied having been in a combat or war zone. 

The Veteran has not indicated that he has any further evidence to submit to VA, or which VA needs to obtain.  To the contrary, in March and April 2006 he reported that he had no further evidence or information to submit in support of his claims.  

The Veteran has not been afforded VA examinations as to his service connection claims adjudicated on the merits herein (excluding the claim for service connection for an acquired psychiatric disorder, to include schizophrenia).  In McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006) the United States Court of Appeals for Veterans Claims (Court) set forth a four-part test determining, in a service connection claim, that an examination or opinion is needed under 38 C.F.R. § 3.159(c)(4) where there is (1) competent medical or lay evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with military service or another service-connected disorder, but there is (4) insufficient competent medical evidence to make a decision.  Id.; see also 38 C.F.R. § 3.159(c)(4).

Here, there has been no examination for the claims for service connection for PTSD and for a skin rash, because both are claimed as due to his presence in Vietnam.  However, as the Board concludes that he never served in Vietnam he cannot have the alleged combat stressors (and no non-combat stressors are alleged) and cannot have been exposed to any herbicides.  Likewise, he cannot have been exposed to any pesticides in Vietnam and he has never provided the requested information concerning his putative radiation exposure, including not having provided information as to the nature of the alleged disability(ies) allegedly due to pesticide and radiation exposure.  

As there is neither indication that the Veteran was unaware of what was needed for claim substantiation nor any indication of the existence of additional evidence for claim substantiation, the Board finds these actions have satisfied VA's duty to assist and that no additional assistance is required.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

Background

The Veteran's DD 214 shows that he had no foreign or overseas service, his military occupational specialty was a rifleman, and his only decoration, award or citation was the National Defense Service Medal.  The Veteran's service personnel records include a listing of all of his duty stations during his military service and do not show that he served overseas, much less in Vietnam, at any time during his military service.  

The Veteran's STRs are negative for signs, symptoms, complaint, history, treatment or evaluation for psychiatric disability or relative to his skin.  He was given a hardship discharge. 

Also on file are photocopies of statements dated in August 1970 from the Veteran's mother and an acquaintance, L. H., in conjunction with his seeking an early release from military service in the form of a hardship discharge.  These reflect that he was separated from his wife and the money he sent home was not sufficient for his mother and his two children.  A photocopy of an August 1970 letter by the Veteran states that it was difficult to take care of his family on his present income.  He was always worried about his family and their financial problems.  He had "become a very nervous person."  He and his wife were separated, making it difficult to care for his two children.  Also, he had incurred a large amount of debt.  

In a 1970 VA claim for service connection for jungle rot of his right foot, the Veteran reported having been treated in February 1970 for this at a military hospital in Bangkok, Thailand.  

SSA records obtained in September 2002 show that the Veteran was awarded SSA disability benefits effective in 1986 for the onset of schizophrenia in September 1985, and for alcohol abuse.  A November 1985 psychiatric evaluation noted that his first episode of mental illness was a nervous breakdown in 1973 when he had auditory and visual hallucinations.  An October 1986 report of a psychiatric evaluation reflects that he had reportedly been in the Marines for 2 1/2 years but did not have combat duty.  He had a very severe thought disorder.  He had a history of ideas of reference with paranoid delusions and auditory hallucinations.  It was also reported that the Veteran related having first had mental problems in 1973 and having been hospitalized several times since then.  He admitted having been drinking heavily since at least 1985 and perhaps since 1980.  He reported having spent 20 months in military service, with some time in the Pacific but not in a combat zone in Vietnam.  

Additional SSA records include a clinical record in 1986 stating that although the Veteran alleged that he had been unable to work since 1982 due to mental trouble his medical records provided no evidence of a significant mental condition until his admission in 1985.  In a report of a February 1992 psychiatric evaluation, when asked if he had ever seen a psychiatrist before, he replied "[w]hen I was in the military."  When asked why he had seen a psychiatrist he began to ramble and it was impossible to understand what he was saying.  

The Veteran underwent VA hospitalization in June and July 1990 at which time he complained of severe nightmares and flashbacks of the Vietnam, as well as reliving that war and having lost close friends in the war.  He continued to have hallucinations and delusions.  The diagnosis was schizophrenia and PTSD features.  In 1992 he complained of having PTSD.  One VAOPT record in 1992 reflects a diagnosis of PTSD, although there was no actual psychiatric examination performed.  

The Veteran underwent VA hospitalization from February to April 1994.  He was admitted on a commitment status. He had been drinking excessively and had not taken his medication.  He had symptoms of and the diagnosis was schizophrenia, schizo-affective type with paranoid ideation, and alcohol dependence. 

Subsequent VAOPT records show that in April 1994 he had hyperpigmentation in his groin area.  The assessment was that a fungal infection of his feet and groin were to be ruled out.  Additional VAOPT records show that in December 2001 he complained of nightmares of combat experiences in Vietnam. 

In February 2003 the Veteran reported having been in combat in Vietnam and that information about his exposure to pesticides and radiation should be in his various VA medical records.  He reported having been seen at various VA hospitals before he was discharge from military service.  He reported having been treated from 1970 to 1980 at a VA Medical Center in Miami, Florida. 

In the Veteran's June 2003 NOD he reported having been behind enemy lines during the Vietnam War, apparently while having served in Special Forces.  In VA Form 21-4138, Statement in Support of Claim, in June 2003 he reported that Tuskegee, VA Medical Center records showed that he served in Vietnam from 1969 to 1970.  

In a July 2003 letter from the Veteran's mother she related what the Veteran had told her of having been in combat and seen the death of a friend in Vietnam.  The Veteran's wife (or former wife) reported she had firsthand knowledge that the Veteran had served in combat in Vietnam.  

In an August 2003 statement the Veteran's former wife reported that she had been married to him when he served in combat in Vietnam.  She stated that she had "first-hand knowledge" that he had served in combat in Vietnam.  

In a September 2003 letter the Veteran reported having been hospitalized at Walter Reed when he returned from Vietnam.  

On VA psychiatric examination in March 2005 the Veteran's electronic records were reviewed.  His psychiatric treatment and hospitalizations since 1999 were noted.  The Veteran reported that he had not served in combat or in any war zones.  His report and electronic records indicated that he had, in part, onychomycosis.  He thought that he had first received treatment and had been hospitalized for psychiatric purposes in Tuskegee in about 1973 for nervousness, anxiety, and hearing voices.  He reported having seen things from Vietnam, but the examiner noted that the Veteran had earlier in the examination stated that he had not served in combat or in a war zone.  He also complained of hallucinations.  The diagnoses were schizophrenia and alcohol dependence in early full remission in a controlled environment.  His visual and auditory hallucinations were felt to be predominantly related to his abuse of alcohol and marijuana.  

The examiner observed that the Veteran claimed that some of his visual hallucinations involved seeing soldiers from Vietnam.  However, he also reported, when asked about his military career, that he had not served in combat or in a war zone.  If he had served in Vietnam, then the possibility should be explored of whether or not he might be displaying some symptom of PTSD.  If he had not served in Vietnam or in another combat or war zone, then this possibility seemed "most unlikely."

In a March 2004 letter to the Veteran, the National Personnel Records Center provided the Veteran with copies of numerous service documents but stated that his records did not indicate a tour of duty in Vietnam.  He had been granted a hardship discharge in September 1970.  

An October 2004 VAOPT record noted that the Veteran reported having been incarcerated 9 times for alcohol and drug abuse from 1977 to 2004.  

In "affidavits" which were not notarized in 2006, R. H. stated that the Veteran's mother had informed her that the Veteran had served in Vietnam.  His mother had stated that his mental problems began shortly after his tour of duty in Vietnam.  Also, R. L. H. Jr., stated that he had "first-hand" knowledge that the Veteran had been in combat in Vietnam.  The Veteran had shared many of the things that had happened to him in Vietnam, including seeing his best friend killed in Vietnam.  He had nightmares about Vietnam and he had stated that he had been hospitalized several times in the Philippines during service for emotional and mental problems.  R. L. H. Jr. stated that he had worked in the Mental Health Unit at Central Alabama Veterans Health Care System for about seven years and had conducted classes for Veteran's diagnosed with PTSD.  The Veteran showed all the signs of someone with PTSD.  

In an un-notarized "affidavit" in 2006 E. L. reported that he had "first-hand" knowledge that the Veteran had been in combat in Vietnam.  E. L. reported that he had been assigned to Walter Reed Hospital in 1970 during the time the Veteran was admitted for injuries sustained in the Vietnam War.  

On VA Form 21-4142, Release of Information, received in March 2006 the Veteran stated that he was injured when fighting in Vietnam because sharp metal had lodged in his side and he had been seen for this injury, and for emotional problems, when stationed in the Philippines. 

In a March 2006 statement L. H. certified that she had no knowledge of the Veteran's having had family problems during the time stated in the August 1970 letter.  She had not written that letter and had not asked anyone to write it for her.  This letter (of August 1970) was not signed by her and she had no knowledge of the Veteran's parent's ability to assist his ex-wife or his children with their financial problems.  She had no knowledge of the Veteran's wife not being able to take care of their children.  

In a PTSD questionnaire, received in 2006, the Veteran reported that his best friend had been killed in Vietnam and the Veteran had killed many Vietnamese people.  He had been treated for emotional and psychological problems while serving in Vietnam and in the Philippines.  

In a separate statement in March 2006 the Veteran reported that he had been injured in Vietnam by "strap" metal.  


Principles of Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  Service connection requires evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the first two elements.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 (1999); Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007).  

38 C.F.R. § 3.303(b) provides two alternative methods of establishing service connection: (1) chronicity and (2) continuity of symptomatology.  Certain conditions, including a psychosis, such as schizophrenia, will be presumed to have been incurred in service if manifested to a compensable degree within 1 year after service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  

To establish a chronic inservice disease there is required (1) a combination of manifestations sufficient to identify the disease entity, and (2) sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When a chronic disease is established during service or within a presumptive period under 38 C.F.R. § 3.307 permitting service connection, there is no requirement of postservice continuity of symptoms.  Rather, subsequent manifestations of that chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent cause(s).  38 C.F.R. § 3.303(b).  

Continuity of symptomatology is required only where the condition noted during service (or in a presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of postservice continuity is required.  38 C.F.R. § 3.303(b).  

Continuity of symptomatology can be established if it can be demonstrated (1) that a condition was "noted" during service (however, the notation of a condition during service "need not be reflected in any written document", see Savage, 10 Vet. App. 488, 496-97 (1997); (2) evidence of postservice continuity of the same symptomatology (as to which lay testimony may be competent, see Buchanan v. Nicholson, 451 F.3d 1331, 1335-36 (Fed.Cir. 2006)); and (3) medical or competent lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  See 38 C.F.R. § 3.303(b).  As to the third element, competent evidence, such as a VA examination, can establish an etiological nexus.  McLendon v. Nicholson, 20 Vet. App. 79, 81-86 (2006). 

The evidence necessary to establish that the claimed stressor actually occurred varies depending on whether it can be determined that the veteran "engaged in combat with the enemy."  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, then the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f). 

38 U.S.C.A. § 1154(b) requires that a veteran have actually participated in combat with the enemy, meaning participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality, and does not apply to Veterans who served in a general "combat area" or "combat zone" but did not themselves engage in combat with the enemy.  See VAOPGCPREC 12-99 (October 18, 1999).  Where a determination is made that the veteran did not engage in combat with the enemy, or the stressor is not related to combat, a veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395   (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such situations, the record must contain service records or other corroborative evidence that substantiates or verifies his testimony or statements as to the occurrence of the alleged in-service stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76   (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Moreover, an after-the-fact medical opinion of a nexus between a diagnosis of PTSD and service does not suffice to verify the occurrence of the alleged in-service stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Cohen v. Brown, 10 128, 142 (1997). 

The Board must find whether the preponderance of the evidence is against the claim.  If so, it is denied, but if the preponderance supports the claim or the evidence is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001); 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

PTSD

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with § 4.125(a) (i.e., DSM-IV); (2) a link, established by medical evidence, between current PTSD symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f). 

Effective July 13, 2010, 38 C.F.R. § 3.304(f) (3) (stressor related to prisoner-of-war (POW) experience) and (f)(4) (stressor of in-service personal assault) were renumbered, respectively as (f)(4) and (f)(5), and a new (f)(3) was added which reduces the evidentiary burden of establishing a stressor when it is related to a fear of hostile military or terrorist activity.  See 75 Fed.Reg. 39843 through 39852 (July 13, 2010). 

This final rule applies to an application for service connection for PTSD that is received by VA on or after July 12, 2010; or was received by VA before July 12, 2010 but has not been decided by a VA regional office as of that date; or is appealed to the Board on or after July 12, 2010; or was appealed to the Board before July 12, 2010 but has not been decided by the Board as of that date; or is pending before VA on or after July 12, 2010, because the Court of Appeals for Veterans Claims (Veterans Court) vacated a Board decision on the application and remanded it for readjudication.  See 75 Fed.Reg. 39843 (July 13, 2010). 

Here, the Veteran does not allege that he sustained a personal assault, was a prisoner-of-war, or experienced fear of hostile military or terrorist activity.  Rather, he specifically alleges service in combat in Vietnam.  

The Veteran's recent statements insist that he participated in combat in Vietnam.  Some of his earlier statements also indicate that he was in Vietnam; however, it is also clear that he has reported not having been in combat or in a war zone.  

First, the Board will address lay statements of the Veteran's putative combat and Vietnam service.  Those statements of family and acquaintances that report having firsthand knowledge of the Veteran's participation in combat are, in reality, doing no more than repeating the information given to them by the Veteran.  Thus, they can have no greater credibility than the Veteran.  The only statement that actually relates firsthand information about the Veteran's military service is that in 2006 in which E. L. reported that he had been assigned to Walter Reed Hospital in 1970 during the time the Veteran was admitted for injuries sustained in the Vietnam War.  However, even assuming that he had seen the Veteran in Walter Reed Hospital, E. L. would not have firsthand knowledge of the Veteran's service in Vietnam or in combat.  

To the contrary, despite attempts to obtain more detailed information of putative combat related stressors the Veteran had not provided such information.  The service personnel records contain entries of the Veteran's duty stations and these records appear to be complete.  They make it clear that the Veteran never served outside of the continental United States.  Consistent with this is a statement indicating that one of the photocopies of statements in 1970, in support of the Veteran's seeking a hardship discharge, is not genuine.  Moreover, the STRs contain no entries of anything that even remotely resembles the type of wound that the Veteran alleges he sustained in combat and he was not awarded any military decorations indicative of service overseas, much less service in Vietnam and in combat.  His statements of having been behind enemy lines and having served in the Special Forces are also uncorroborated.  

As explained above, the record evidence does not reflect that the Veteran served in Vietnam or that he was engaged in combat with the enemy, and there is no credible supporting evidence that his alleged in-service stressors occurred, a part from his own uncorroborated statements regarding his combat experiences during service.  Consequently, the claim for service connection for PTSD therefore fails on the basis that all three elements required for a showing under 38 C.F.R. § 3.304(f) has not been met.  Therefore, the preponderance of the evidence is against claim of service connection for PTSD.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Skin Rash

If a veteran was exposed to a herbicide agent (to include Agent Orange) during active service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: AL amyloidosis, chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II or adult-onset diabetes mellitus), Hodgkin's disease, ischemic heart disease, chronic B-cell leukemia, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea) and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  VA has determined that there is no positive association between exposure to herbicides and any other condition for which it has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341 -46 (1994); see also 61 Fed. Reg. 57,586 -57,589 (1996); 72 Fed. Reg. 32,345 -32,407 (Jun. 12, 2007). 

Notwithstanding the presumptive provisions, service connection for claimed residuals of exposure to herbicides also may be established by showing that a disorder resulting in disability is, in fact, causally linked to such exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), citing 38 U.S.C.A. §§ 1113 and 1116, and 38 C.F.R. § 3.303. 

Here, because record evidence fails to show that the Veteran served overseas, including in Vietnam, and because he does not alleged any other means or manner of in-service herbicide exposure, there is no basis for a claim of service connection for a disability presumptively due to in-service herbicide exposure.  Likewise, because he never served overseas he could not have been hospitalized or treated for jungle rot in Thailand, as he reported in a 1970 claim for service connection.  Hence, the Veteran's account of foreign service may not be accepted as credible.

The STRs are negative for a skin disorder and the earliest clinical evidence of any skin disorder is a fungal infection of his groin and feet in 1994, more than 20 years after the Veteran's discharge from active service.  There is nothing in the record which would support a finding that such a fungal infection is related to the Veteran's military service.  Also, the Veteran had not reported having had a fungal infection of his groin and feet continuously since his military service, except for the 1970 claim for service connection for jungle rot, which as explained is not valid since he was never overseas and, so, could not have been treated for this in Thailand.

For reasons discussed above, the preponderance of the evidence is against the claim of service connection for a chronic skin rash, to include a fungal infection, including as due to herbicide exposure in Vietnam.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Radiation and Pesticide Exposure

The Veteran has not provided any information as to when and where he sustained any putative radiation exposure or pesticide exposure.  Likewise, he has not identified any putative disability as being related to either radiation or pesticide exposure.  Even assuming, without conceding, that he was exposed to radiation or to pesticides, or both, mere exposure is not an event which warrants compensation on the basis of a grant of service connection.  Rather, it would be only residual disability which would warrant compensation and, here, there Veteran has not identified any such disability nor does an extensive review of the voluminous claim files suggest the presence of any such disability.  Accordingly, service connection for radiation and pesticide exposure is denied.  This being the case, the claim must be denied because the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for PTSD is denied. 

Service connection for a chronic skin rash, to include as due to herbicide exposure in service, is denied. 

Service connection for residuals of radiation exposure is denied. 

Service connection for residuals of pesticide exposure is denied. 


REMAND

In correspondence received in June 2003, the Veteran submitted a Notice of Disagreement (NOD) contesting the propriety of the effective date assigned for his non-service connected pension, alleging that the effective date should be when he was first diagnosed with schizophrenia.  He thus initiated appellate review of the effective date element of the claim.  

In the June 2009 Board decision, which was vacated in November 2010, this issue was remanded pursuant to the holding of the United States Court of Appeals for Veterans Claims (Court) in Manlicon v. West, 12 Vet. App. 238 (1999) that upon the filing of an NOD it was required that a Statement of the Case (SOC) be issued and, to fulfill this purpose, the Board was required in such circumstances to remand the matter to the RO for that purpose. 

Thus, in the June 2009 Board decision this matter was remanded to furnish the Veteran a SOC addressing the issue of entitlement to an effective date earlier than August 1, 2002, for the award of non-service connected pension. 

This was done by the issuance of an SOC in July 2009.  However, the cover letter shows that the SOC was not sent to the Veteran's most recent address of record but, rather, to the old address.  Accordingly, the Veteran has not had the opportunity to respond to the SOC by perfecting his appeal via the filing of a Substantive Appeal, VA Form 9 or its equivalent. 

Thus, this issue must be remanded to issue a new SOC which must be sent to the Veteran's most recent address of record.  

On file are photocopies of the Veteran's August 1970 letter and photocopies of letters from a friend, L. H., and his mother in 1970 in support of his request for a hardship discharge.  The originals of these letters are not on file.  In his August 1970 letter he reported that "I have become a very nervous person."  On the other hand, L. H., certified that she had not written the August 1970 letter in support of the Veteran's hardship discharge.  

The service personnel records show the when given a hardship discharge, it was thought that the Veteran's continued military service would only result in additional disciplinary proceedings.  The Veteran now contends that his disciplinary proceedings during service were due to emotional problems he experienced during service.  

In light of the question of the validity of the August 1970 statement of L. H., it should be determined whether the Veteran's service personnel records included the various statements in 1970 from the Veteran, his mother, and L. H.  If the originals of those statements are not part of the Veteran's service personnel records, the Veteran should be requested to submit the originals of those statements and not merely additional duplicates of the photocopies already on file.  

The Veteran should be afforded a VA psychiatric examination for the purpose of determining whether his current acquired psychiatric disorder, to include schizophrenia, is of service origin or whether a psychosis, such as schizophrenia, manifested within one year after his discharge from military service.  

If it is determined prior to the VA psychiatric examination that any of the letters of 1970, purportedly submitted to military authorities in support of the Veteran's request for a hardship discharge, are not genuine, this determination should be conveyed to the VA examiner.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should furnish the Veteran an SOC that addresses the issue of entitlement to an effective date earlier than August 1, 2002, for the award of non-service connected pension.  It must be sent to the Veteran's most recent address of record.  The RO/AMC should return this issue to the Board only if the Veteran files a timely Substantive Appeal.  

2.  The RO should verify whether the photocopied statements dated in August 1970 were a part of the Veteran's service personnel records.  

3.  It should be determined prior to the VA psychiatric examination whether any of the letters of 1970, purportedly submitted to military authorities in support of the Veteran's request for a hardship discharge, are not genuine.  This determination should be conveyed to the VA examiner.  

4.  Afford the Veteran a VA examination to determine the nature, etiology, and time of onset of any acquired psychiatric disorder that the Veteran now has, other than PTSD, to include schizophrenia.  

The claims folder must be made available to the examiner for review.  The examiner is requested to review all pertinent records associated with the claims file, particularly service medical records, and offer comments and an opinion as to whether any psychiatric disorder that the Veteran now has, other than PTSD, is at least as likely as not related to his military service. 

The examiner should be asked whether there was any medical reason to accept or reject the proposition that the Veteran had family and financial problems during service that could have lead to the current psychiatric condition(s), including schizophrenia, that the Veteran now has.  

The examiner should specifically be requested to comment upon the 1970 letters, only photocopies of which is on file, indicating that the Veteran had family and financial problems; as well as the photocopy of the Veteran's August 1970 stating that he had become nervous.  

Based on a review of the Veteran's medical history, the records contained in the claims file, and the examination results, the examiner is asked to address the following questions:

a.  Is it at least as likely as not that any currently diagnosed psychiatric disorder other than PTSD, including schizophrenia, had its onset during the Veteran's military service?  

b.  Is it at least as likely as not that the Veteran's schizophrenia first manifested within one year of the Veteran's discharge from active service in September 1970.  

The examiner is asked to consider that the term "at least as likely as not" does not mean "within the realm of possibility," rather it means that the weight of the medical evidence both for and against the conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation.  More likely than not, and as likely as not, support the contended causal relationship; whereas, less likely than not weighs against the claim.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

If the opinions requested cannot be provided without a resort to speculation, the examiner should so state and must provide the rationale therefor, including a clear identification of what precise facts cannot be determined or what evidentiary shortcomings exist.  

5.  To help avoid future remand, VA must ensure that all requested action has been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, then appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

6.  After completing the requested action, and any additional notification and/or development deemed warranted, readjudicate the claim for service connection for an acquired psychiatric disorder, to include schizophrenia.  

7.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative an appropriate SSOC. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


